UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6768



REESE MARVIN BAKER,

                                               Petitioner - Appellant,

          versus


JOSEPH P. SACCHET; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-01-518-WMN)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reese Marvin Baker, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reese Marvin Baker seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   Baker v. Sacchet, No. CA-01-518-WMN (D. Md. Apr.

17, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2